Citation Nr: 0923216	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-10 970	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs, 
Veterans Health Administration, Heath Care System of 
Roseburg, Oregon




THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
June 23 to June 26, 2005.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from March 1963 to February 
1965 and from April 1974 to March 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision by the above Department 
of Veterans Affairs (VA) Medical Center (MC), which is the 
agency of original jurisdiction (AOJ) in this matter.  In the 
August 2005 decision and subsequent decisions dated in 
September 2005, the Roseburg VAMC approved partial 
reimbursements of unauthorized medical expenses incurred at a 
private medical facility from June 23 to June 26, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in March 
2007, the veteran checked the box indicating he wanted a "BVA 
hearing at a local VA office before a Member, or Members of 
the BVA".  By letter dated in April 2007, the Veteran was 
notified that he could elect to have a video conference 
hearing, which would allow him to have his hearing sooner, 
but that he was not required to accept this form of hearing.  
Received from the Veteran in June 2007 was the Veteran's 
response indicating that he wished to have a face to face 
hearing before a member of the Board.  To date, it appears 
that such hearing has not been scheduled.  Thus, in order to 
comply with due process requirements, this case is REMANDED 
to the Portland Regional Office (RO) for the following 
action:

Schedule the Veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge, as the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


